MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                         FILED
court except for the purpose of establishing                                 Jan 18 2018, 9:35 am

the defense of res judicata, collateral                                           CLERK
estoppel, or the law of the case.                                             Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael P. Quirk                                         Curtis T. Hill, Jr.
Muncie, Indiana                                          Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dennis D. Patterson, III,                                January 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A05-1705-CR-948
        v.                                               Appeal from the Delaware Circuit
                                                         Court
State of Indiana,                                        The Honorable Marianne Vorhees,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         18C01-1612-F1-7



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A05-1705-CR-948 |January 18, 2018                 Page 1 of 9
                                          Case Summary
[1]   Appellant-Defendant Dennis D. Patterson, III was charged with and convicted

      of Level 5 felony battery resulting in serious bodily injury after he repeatedly

      punched his friend K.M. in the face, causing her to lose consciousness. The

      trial court subsequently sentenced Patterson to a four-year term of

      incarceration. On appeal, Patterson contends that the trial court abused its

      discretion in sentencing him. Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   During the early part of December of 2016, Patterson and K.M. became friends

      via Facebook. On Saturday, December 10, 2016, K.M. visited Patterson’s

      home. Once at Patterson’s home, K.M. and Patterson talked and drank

      alcoholic beverages. At some point, they walked to a nearby Village Pantry

      where Patterson purchased himself cigarillos and a pack of cigarettes for K.M.

      After returning to Patterson’s home, Patterson and K.M. talked, drank more

      alcoholic beverages, and listed to music. Later that evening, Patterson and

      K.M. walked to Friendly’s Package Liquor Store and bought a fifth of vodka.


[3]   At some point either late Saturday night or early Sunday morning, Patterson

      asked K.M. “can I have your p[****].” Trial Tr. Vol. II, p. 66. K.M. told

      Patterson “[n]o […] [y]ou know I have a boyfriend[.]” Trial Tr. Vol. II, p. 66.

      After K.M. refused his advance, Patterson “was fine” and “didn’t say anything

      else.” Trial Tr. Vol. II, p. 66. However, about ten minutes later, Patterson


      Court of Appeals of Indiana | Memorandum Decision 18A05-1705-CR-948 |January 18, 2018   Page 2 of 9
      “asked [K.M.] again.” Tr. Vol. II, p. 66. K.M. again responded “no[.]” Trial

      Tr. Vol. II, p. 66. At this point it was “just like something in [Patterson]

      snapped, and he just went crazy.” Trial Tr. Vol. II, p. 66.


[4]   Patterson started hitting K.M. on her back. When K.M. tried to scream,

      Patterson “hit [her] with his fist” on the left side of her face. Trial Tr. Vol. II, p.

      66. Patterson repeatedly punched K.M. in the face. At some point, K.M. lost

      consciousness. K.M. regained consciousness at approximately 4:00 a.m. on

      Sunday morning and “ran out [of Patterson’s home] as fast as [she] could.”

      Trial Tr. Vol. II, p. 69. As a result of Patterson’s actions, K.M. suffered redness

      and swelling on the left side of her face.


[5]   On December 15, 2016, Appellee-Plaintiff the State of Indiana (“the State”)

      charged Patterson with a number of charges, including Level 5 felony battery

      resulting in serious bodily injury. The case proceeded to a two-day jury trial on

      February 27 and 28, 2017. Following trial, the jury found Patterson guilty of

      Level 5 felony battery resulting in serious bodily injury.1 On April 3, 2017, the

      trial court sentenced Patterson to a four-year term of incarceration. This appeal

      follows.



                                  Discussion and Decision



      1
        The jury either found Patterson not guilty of or was unable to reach a unanimous verdict on the other
      charged offenses.

      Court of Appeals of Indiana | Memorandum Decision 18A05-1705-CR-948 |January 18, 2018             Page 3 of 9
[6]   Patterson contends that the trial court abused its discretion in sentencing him to

      a four-year term of incarceration. Sentencing decisions rest within the sound

      discretion of the trial court and are reviewed on appeal only for an abuse of

      discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), modified on other

      grounds on reh’g, 875 N.E.2d 218 (Ind. 2007). “An abuse of discretion occurs if

      the decision is clearly against the logic and effect of the facts and circumstances

      before the court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.” Id. (quotation omitted).


              One way in which a trial court may abuse its discretion is failing
              to enter a sentencing statement at all. Other examples include
              entering a sentencing statement that explains reasons for
              imposing a sentence-including a finding of aggravating and
              mitigating factors if any-but the record does not support the
              reasons, or the sentencing statement omits reasons that are
              clearly supported by the record and advanced for consideration,
              or the reasons given are improper as a matter of law. Under
              those circumstances, remand for resentencing may be the
              appropriate remedy if we cannot say with confidence that the
              trial court would have imposed the same sentence had it properly
              considered reasons that enjoy support in the record.



      Id. at 490-91. A single aggravating factor may support an enhanced sentence.

      Fugate v. State, 608 N.E.2d 1370, 1374 (Ind. 1993).


[7]   In sentencing Patterson, the trial court found the following aggravating factors:

      (1) Patterson’s criminal history, (2) the fact that Patterson was on probation at

      the time he committed the battery upon K.M., and (3) Patterson “has had prior

      opportunities for rehabilitation and did not take advantage.” Appellant’s App.
      Court of Appeals of Indiana | Memorandum Decision 18A05-1705-CR-948 |January 18, 2018   Page 4 of 9
      Vol. III–Confidential, p. 84. Patterson does not argue on appeal that the

      aggravating factors found by the trial court are not supported by the record.

      Rather, he claims that the trial court abused its discretion by failing to assign

      appropriate weight to or find certain mitigating factors, including: (1) certain

      alleged mental health issues, (2) he accepted responsibility for his actions, and

      (3) the hardship that incarceration would place on his dependents.


[8]   Although a sentencing court must consider all evidence of mitigating factors

      offered by a defendant, the finding of mitigating factors rests within the court’s

      discretion. Henderson v. State, 769 N.E.2d 172, 179 (Ind. 2002). A trial court is

      neither required to find the presence of mitigating factors, Fugate, 608 N.E.2d at

      1374 (citing Graham v. State, 535 N.E.2d 1152, 1155 (Ind. 1989)), nor obligated

      to explain why it did not find a factor to be significantly mitigating. Sherwood v.

      State, 749 N.E.2d 36, 38 (Ind. 2001) (citing Birdsong v. State, 685 N.E.2d 42, 47

      (Ind. 1997)). “A court does not err in failing to find mitigation when a

      mitigation claim is highly disputable in nature, weight, or significance.”

      Henderson, 769 N.E.2d at 179 (internal quotations omitted). Furthermore, while

      Indiana law mandates that the trial judge not ignore facts in the record that

      would mitigate an offense, and a failure to find mitigating factors that are

      clearly supported by the record may imply that the trial court failed to properly

      consider them, id., an allegation that the trial court failed to find a mitigating

      factor requires the defendant to establish that the mitigating evidence is both

      significant and clearly supported by the record. Carter v. State, 711 N.E.2d 835,

      838 (Ind. 1999).

      Court of Appeals of Indiana | Memorandum Decision 18A05-1705-CR-948 |January 18, 2018   Page 5 of 9
                                A. Alleged Mental Health Issues
[9]    Patterson asserts that the trial court abused its discretion by failing to “take into

       consideration his mental health or lack of anger management.” Appellant’s Br.

       p. 15. In sentencing Patterson, the trial court acknowledged this proffered

       mitigating factor. The trial court, however, declined to find this factor “without

       medical documentation” indicating that Patterson suffered from a diagnosed

       mental health issue or some indication that Patterson’s alleged mental health

       condition had “some relationship” to the crime at issue. Appellant’s App. Vol.

       III–Confidential, p. 85.


[10]            Our supreme court has identified four factors “that bear on the
                weight, if any, that should be given to mental illness in
                sentencing.” Weeks v. State, 697 N.E.2d 28, 30 (Ind. 1998) (citing
                Archer v. State, 689 N.E.2d 678, 685 (Ind. 1997)). Those factors
                are: (1) the extent of the defendant’s inability to control his or her
                behavior due to the disorder or impairment; (2) overall
                limitations on functioning; (3) the duration of the mental illness;
                and (4) the extent of any nexus between the disorder or
                impairment and the commission of the crime. Id.


       Ankney v. State, 825 N.E.2d 965, 973 (Ind. Ct. App. 2005).


[11]   Patterson claimed that he was diagnosed with schizoaffective disorder in 2009. 2

       Patterson, however, failed to provide any argument or evidence which would




       2
         While Patterson failed to provide any documentation reflecting this diagnosis, the Pre-Sentence
       Investigation Report (“PSI”) filed in connection with this case noted that “According to a PSI in [another
       unrelated case], a psychiatric evaluation was completed by Craig Buckles, M.D. on May 8, 2009. The

       Court of Appeals of Indiana | Memorandum Decision 18A05-1705-CR-948 |January 18, 2018              Page 6 of 9
       suggest that he was unable to control his behavior or that there was a nexus

       between his alleged disorder and the commission of the crime. Given that the

       record does not establish that Patterson’s alleged disorder rendered him unable

       to control his behavior or that there was a nexus between this alleged disorder

       and the crime at issue, we cannot say that the trial court abused its discretion by

       failing to find Patterson’s alleged mental health disorder to be a mitigating

       factor.


                                B. Acceptance of Responsibility
[12]   Patterson next asserts that while the trial court found his acceptance of

       responsibility for his actions to be a mitigating factor, the trial court nonetheless

       abused its discretion by failing to assign this factor proper mitigating weight.

       The Indiana Supreme Court has held that “[b]ecause the trial court no longer

       has any obligation to ‘weigh’ aggravating and mitigating factors against each

       other when imposing a sentence … a trial court can not now be said to have

       abused its discretion in failing to ‘properly weigh’ such factors.” Anglemyer, 868

       N.E.2d at 491; see also Benefield v. State, 904 N.E.2d 239, 247 (Ind. Ct. App.

       2009) (providing that the relative weight or value assignable to aggravating and

       mitigating factors is not subject to review for abuse of discretion), trans. denied.

       Patterson’s challenge in this regard is therefore without merit.




       defendant was diagnosed with schizoaffective disorder with auditory hallucinations and depressed mood.”
       Appellant’s App. Vol. III–Confidential, p. 60.

       Court of Appeals of Indiana | Memorandum Decision 18A05-1705-CR-948 |January 18, 2018          Page 7 of 9
                                   C. Hardship on Dependents
[13]   Patterson last asserts that the trial court abused its discretion by failing to find

       the fact that his incarceration would create a hardship on his dependents to be a

       mitigating factor. In making this assertion, Patterson claimed that he “has a

       [seventeen] year old son and several younger children that he needs to help

       raise and to help out with financially.” Appellant’s Br. p. 16. The record

       reveals that the trial court specifically rejected this proffered mitigating factor,

       stating that it “gives this factor no weight, as Defendant had these obligations

       [to his children] and committed this crime knowing he had these obligations.”

       Appellant’s App. Vol. III–Confidential, p. 85.


[14]   “[A] trial court is not required to find that a defendant’s incarceration would

       result in undue hardship on [his] dependents.” Benefield, 904 N.E.2d at 247; see

       also Gray v. State, 790 N.E.2d 174, 178 (Ind. Ct. App. 2003). “Many persons

       convicted of serious crimes have one or more children and, absent special

       circumstances, trial courts are not required to find that imprisonment will result

       in an undue hardship.” Dowdell v. State, 720 N.E.2d 1146, 1154 (Ind. 1999).


[15]   Patterson has presented no evidence or argument explaining what

       circumstances are present in this case such to warrant a finding of undue

       hardship on Patterson’s dependents. Patterson merely argued that he wanted to

       be a role model for his seventeen-year-old son and to provide financially for his

       son and other children. Upon review of the record before us on appeal, we

       cannot say that the trial court abused its discretion in rejecting this proffered

       mitigating factor.
       Court of Appeals of Indiana | Memorandum Decision 18A05-1705-CR-948 |January 18, 2018   Page 8 of 9
                                               Conclusion
[16]   In sum, we conclude that the trial court did not abuse its discretion in

       sentencing Patterson to a four-year term of incarceration.


[17]   The judgment of the trial court is therefore affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A05-1705-CR-948 |January 18, 2018   Page 9 of 9